UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1062


RUFUS JULIUS CORNELIUS ANDERSON, a/k/a Rufus Julius C. Anderson,
a/k/a Rufus J. Anderson,

                    Plaintiff - Appellant,

             v.

GREENVILLE HEALTH SYSTEM,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Mary G. Lewis, District Judge. (6:16-cv-01051-MGL)


Submitted: April 25, 2017                                         Decided: April 28, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rufus J. C. Anderson, Appellant Pro Se. David Lee Harris, Jr., Michael Montgomery
Shetterly, OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rufus Julius Cornelius Anderson appeals the district court’s order accepting the

recommendation of the magistrate judge and granting Defendant’s motion to dismiss his

employment discrimination action. We have reviewed the record and find no reversible

error. Accordingly, we deny Anderson’s motion for an order of protection or restraining

order, deny his motion for a subpoena, grant leave to proceed in forma pauperis, and

affirm for the reasons stated by the district court. Anderson v. Greenville Health Sys.,

No. 6:16-cv-01051-MGL (D.S.C. Oct. 31, 2016).         We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                            2